DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 12, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7  recites the limitation "the second set of two pixels in the first direction" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that while claim 1 claims “a second set of two pixels in a second direction”, the claim fails to provide antecedent basis for "the second set of two pixels in the first direction" as claimed in claim 7.  Amending the claim to claim “a set of two pixels in the first direction” would overcome the rejection.
Claim 8  recites the limitation "the second set of two pixels in the second direction" in lines 11-13.  However, claim 1 requires the claimed “the second set of two pixels in the second direction" to be in the second group of the plurality of second pixel groups, therefore, the claimed “the second set of two pixels in the second direction" cannot be in the first group of the plurality of second pixel groups as required by claim 7.  Therefore, the scope of the claim is indefinite.  However, amending the limitation to claim “a sixth set of two pixels in the second direction” in place of "the second set of two pixels in the second direction" would overcome the rejection.  For the purposes of Examination on the merits, “a fifth group that includes: the second set of two pixels in the second direction” as “a fifth group that includes: a set of two pixels in the second direction”.
Claim 12 recites the limitation "the set of second pixel groups" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Lines 4-6 claim that each of the plurality of fourth pixels groups includes a set of set pixel groups.  Therefore, the claims sets forth at least two sets of second pixels groups (one set for each of the plurality of fourth pixel groups).  Therefore, it is not clear which of the set of second pixel groups the limitation “the set of second pixel groups" in line 7 refers to.  Therefore, the scope of the claim is indefinite.  
Claim 13 recites the limitation "the set of second pixel groups" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Lines 4-6 claim that each of the plurality of fourth pixels groups includes a set of set pixel groups.  Therefore, the claims sets forth at least two sets of second pixels groups (one set for each of the plurality of fourth pixel groups).  Therefore, it is not clear which of the set of second pixel groups the limitation “the set of second pixel groups" in line 7 refers to.  Therefore, the scope of the claim is indefinite.  
Claim 15  recites the limitation “each pixel group of the first set of first pixel groups includes the first set of two pixels in the first direction" in lines 4-5.  However, it is not clear how each pixel group of the first set of first pixel groups can include the same first set of two pixels in the first direction.  Therefore, the scope of the claim is indefinite.  For the purposes of examination on the merits, the examiner is interpreting “each pixel group of the first set of first pixel groups includes the first set of two pixels in the first direction" as “each pixel group of the first set of first pixel groups includes a set of two pixels in the first direction".
Claim 15  recites the limitation “each pixel group of the second set of first pixel groups includes the second set of two pixels in the second direction" in lines 14-16.  However, it is not clear how each pixel group of the second set of first pixel groups can include the same second set of two pixels in the second direction.  Therefore, the scope of the claim is indefinite.  For the purposes of examination on the merits, the examiner is interpreting “each pixel group of the second set of first pixel groups includes the second set of two pixels in the second direction" as “each pixel group of the second set of first pixel groups includes a set of two pixels in the second direction".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4, 5, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (United States Patent Application Publication 2017/0013217), hereinafter referenced as Lee.
Regarding claim 1, Lee discloses imaging apparatus, comprising: a plurality of pixels each including a photoelectric conversion element, wherein the plurality of pixels is in a matrix on a light-receiving surface, the plurality of pixels corresponds to a plurality of pixel groups, the plurality of pixel groups includes a plurality of first pixel groups, a plurality of second pixel groups, and a third pixel group, each pixel group of the plurality of first pixel groups includes pixels in two rows x two columns arrangement, each pixel group of the plurality of second pixel groups includes pixel groups from the plurality of first pixel groups in two rows x two columns arrangement, the third pixel group includes the plurality of second pixel groups in two rows x two columns arrangement (figure 4B as repeated in a 2x2 array and annotated below shows a first pixel group of 2x2 pixels, a second pixel group of 2x2 first pixel groups and a third pixel group of 2x2 second pixel groups),

    PNG
    media_image1.png
    347
    354
    media_image1.png
    Greyscale

the plurality of second pixel groups in the third pixel group includes: a first group that includes a first set of two pixels in a first direction (figure 4 as annotated below shows a first set of two pixels in an upward direction);

    PNG
    media_image2.png
    347
    354
    media_image2.png
    Greyscale

a second group that includes a second set of two pixels in a second direction (figure 4B as annotated below shows a second second group of pixels at positions which are in a second horizontal direction); and

    PNG
    media_image3.png
    347
    354
    media_image3.png
    Greyscale

a third group that includes a third set of two pixels in a third direction (figure 4B as annotated below shows a third second group that includes two pixels in a right upward direction), 

    PNG
    media_image4.png
    347
    354
    media_image4.png
    Greyscale

the third direction is different from each of the first direction and the second direction (the direction of the third pixel group is different from the first and second directions), and the first direction is different from the second direction (the vertical direction is different from the horizontal direction); a plurality of light-receiving lenses, wherein each of the plurality of light-receiving lenses is associated with a corresponding pixel group of the plurality of first pixel groups (figure 11A exhibits wherein each 2x2 array includes a microlens 330A as disclosed at paragraph 89); and a control section configured to control an exposure time associated with each of the plurality of pixels (figure 1 exhibits controller 150 which controls pixel reset and readout as disclosed at paragraph 41), wherein the exposure time for the first set of two pixels in the first direction in the first group is same (figure 4 exhibits wherein the pixels in first direction are the same), the exposure time is short for a third pixel corresponding to each first pixel group of the plurality of first pixel groups (figure 4B exhibits wherein each first pixel group includes a short exposure pixel), the exposure time is long for a fourth pixel corresponding to each first pixel group of the plurality of first pixel groups (figure 4B exhibits wherein each first pixel group includes a long exposure pixel), the exposure time for the second set of two pixels in the second direction in the second group is same (figure 4B exhibits wherein the exposure time for the second set of two pixels in the second direction are both long exposures), and the exposure time for the third set of two pixels in the third direction in the third group is same (figure 4B exhibits wherein the exposure time for the third set of two pixels in the third direction are both short exposures).  
Regarding claim 2, Lee discloses everything claimed as applied above (see claim 1), in addition, Lee discloses a plurality of color filters in a Bayer arrangement, wherein each of the plurality of color filters is associated with a corresponding pixel group of the plurality of pixel groups (figure 11A exhibits wherein each pixel group includes a color filter 320 as disclosed at paragraph 89).
Regarding claim 4, Lee discloses everything claimed as applied above (see claim 1), in addition, Lee discloses wherein the first direction is one of a right upward direction, a right downward direction, a horizontal direction, or a vertical direction on the light-receiving surface. (figure 4B as annotated below exhibits wherein the first direction is the vertical direction).

    PNG
    media_image2.png
    347
    354
    media_image2.png
    Greyscale

Regarding claim 5, Lee discloses everything claimed as applied above (see claim 2), in addition, Lee discloses imaging apparatus according to claim 2, wherein the plurality of first pixel groups in the first group of the plurality of second pixel groups includes: a fourth group that includes the first set of two pixels in the first direction; and a fifth group that includes a fourth set of two pixels in the second direction, and the exposure time of the fourth set of two pixels is same (figure 4B as repeated and annotated below shows that each first pixel group in the first second pixel group includes two long exposure pixels in the 2nd column of each first pixel group and two long exposure pixels in the 2nd row of each first pixel group as shown below).

    PNG
    media_image5.png
    347
    356
    media_image5.png
    Greyscale


Regarding claim 7, Lee discloses everything claimed as applied above (see claim 2), in addition, Lee discloses wherein the plurality of first pixel groups in the first group of the plurality of second pixel groups includes: a fourth group that includes: the first set of two pixels in the first direction; and a fourth set of two pixels in the second direction; and a fifth group that includes: the second set of two pixels in the first direction; and a fifth set of two pixels in the second direction, the exposure time of the fourth set of two pixels in the second direction  is same, and the exposure time of the fifth set of two pixels is same (figure 4B as annotated below shows a fourth first pixel group with two vertical pixels with the same exposure time and two horizontal pixels with the same exposure time and a fifth first pixel group which also has two vertical pixels with the same exposure time and two horizontal pixels with the same exposure time).

    PNG
    media_image6.png
    348
    356
    media_image6.png
    Greyscale

Regarding claim 15, Lee discloses everything claimed as applied above (see claim 2), in addition, Lee discloses wherein the first group of the plurality of second pixel groups includes a first set of first pixel groups of the plurality of first pixel groups, each pixel group of the first set of first pixel groups includes the first set of two pixels in the first direction and a fourth set of two pixels in the second direction (figure 4B as annotated below shows that each first pixel group with the first second pixel groups includes two long exposure pixels horizontally arrayed and two long exposure pixels vertically arrayed),

    PNG
    media_image7.png
    348
    356
    media_image7.png
    Greyscale

the second group of the plurality of second pixel groups includes a second set of first pixel groups of the plurality of first pixel groups, each pixel group of the second set of first pixel groups includes the second set of two pixels in the second direction and fifth set of two pixels in the first direction, the exposure time of the fourth set of two pixels is same (figure 4B as annotated below shows that each first pixel group with the second second pixel groups includes two long exposure pixels horizontally arrayed and two long exposure pixels vertically arrayed), 

    PNG
    media_image8.png
    348
    357
    media_image8.png
    Greyscale

the exposure time of the fifth set of two pixels is same (figure 4B exhibits where the exposure time of each pixel within the sets are long exposures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over, Lee in view of Fettig et al. (United States Patent Application Publication 2016/0286108), hereinafter referenced as Fettig.
Regarding claim 9, Lee discloses everything claimed as applied above (see claim 2), however, Lee fails to disclose wherein the third pixel group further includes a specific pixel group of the plurality of first pixel groups the control section is further configured to control the exposure time associated with each pixel of the specific pixel group, and the exposure time of each pixel in the specific pixel group is same.
Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of gathering phase data in addition to HDR data would have prompted a predictable variation of Lee by applying Fettig’s known principal of having a first set of pixels groups with different exposure times within each pixel group and a second set of pixel groups with the same exposure time for all four pixels within the group (figure 15 as annotated below, exhibits wherein pixel groups within group 83 have different exposure times and pixel groups within group 84 have the same exposure time for each pixel as disclosed at paragraph 82, therefore a first pixel group as highlighted below is interpreted as a specific pixel group in which the pixels are controlled to all have the same exposure time).  When applying this known technique to Lee, it would have been obvious to a person having ordinary skill in the art to set the exposure times for each pixel within specific pixel group to be the same such that the combination teaches “the exposure time of each of the two pixels, the third pixel, and the fourth pixel corresponding to the specific pixel group is same”.

    PNG
    media_image9.png
    446
    419
    media_image9.png
    Greyscale

 	In view of the motivations such as gathering phase data in addition to HDR data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Lee.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Lee discloses everything claimed as applied above (see claim 2), however, Lee fails to disclose wherein the plurality of second pixel groups further includes a fourth group, the control section is further configured to control the exposure time associated with each pixel in the fourth group of the plurality of second pixel groups, and the exposure time of each pixel in the fourth group of the plurality of second pixel groups is same.
Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of gathering phase data in addition to HDR data would have prompted a predictable variation of Lee by applying Fettig’s known principal of having a first set of pixels groups with different exposure times within each pixel group and a second set of pixel groups with the same exposure time for all four pixels within the group (figure 15 as annotated below, exhibits wherein pixel groups within group 83 have different exposure times and pixel groups within group 84 have the same exposure time for each pixel as disclosed at paragraph 82, therefore a fourth second pixel group as highlighted below is interpreted as a specific pixel group in which the pixels are controlled to all have the same exposure time).  When applying this known technique to Lee, it would have been obvious to a person having ordinary skill in the art to set the exposure times for each pixel within specific pixel group to be the same such that the combination teaches “the exposure time of each of the two pixels, the third pixel, and the fourth pixel corresponding to the specific pixel group is same”.
 
    PNG
    media_image10.png
    446
    419
    media_image10.png
    Greyscale

In view of the motivations such as gathering phase data in addition to HDR data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Lee.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 1, 2, 4, 5, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over, Yin et al. (United States Patent Application Publication 2015/0163423), hereinafter referenced as Yin, in view of Fettig et al. (United States Patent Application Publication 2016/0286108), hereinafter referenced as Fettig.
Regarding claim 1, Yin discloses imaging apparatus, comprising: a plurality of pixels each including a photoelectric conversion element, wherein the plurality of pixels is in a matrix on a light-receiving surface, the plurality of pixels corresponds to a plurality of pixel groups, the plurality of pixel groups includes a plurality of first pixel groups, a plurality of second pixel groups, and a third pixel group, each pixel group of the plurality of first pixel groups includes pixels in two rows x two columns arrangement, each pixel group of the plurality of second pixel groups includes pixel groups from the plurality of first pixel groups in two rows x two columns arrangement, the third pixel group includes the plurality of second pixel groups in two rows x two columns arrangement (figure 2 exhibits an array of 8x8 pixels which make up the claimed first pixel groups, second pixel groups and third pixel group, figure 2 as annotated below shows a unit of each pixel group),





    PNG
    media_image11.png
    333
    328
    media_image11.png
    Greyscale

the plurality of second pixel groups in the third pixel group includes: a first group that includes a first set of two pixels in a first direction (figure 2 as annotated below shows a first set of two pixels in an horizontal direction in a first second pixel group);

    PNG
    media_image12.png
    333
    328
    media_image12.png
    Greyscale

a second group that includes a second set of two pixels in a second direction (figure 2 as annotated below shows a second second pixel group of pixels at positions which are in a second vertical direction); and

    PNG
    media_image13.png
    333
    328
    media_image13.png
    Greyscale

a third group that includes a third set of two pixels in a third direction (figure 2 as annotated below shows a third second pixel group that includes two pixels in a right upward direction), 

    PNG
    media_image14.png
    333
    328
    media_image14.png
    Greyscale

the third direction is different from each of the first direction and the second direction (the direction of the third pixel group is different from the first and second directions), and the first direction is different from the second direction (the vertical direction is different from the horizontal direction); and a control section configured to control an exposure time associated with each of the plurality of pixels (figure 1 exhibits control circuit 103 which controls exposure time as disclosed at paragraph 17), wherein the exposure time for the first set of two pixels in the first direction in the first group is same (figure 2 exhibits wherein the exposure time for pixels in first direction are the same), the exposure time is short for a third pixel corresponding to each first pixel group of the plurality of first pixel groups (figure 2 exhibits wherein each first pixel group includes a short exposure pixel), the exposure time is long for a fourth pixel corresponding to each first pixel group of the plurality of first pixel groups (figure 2 exhibits wherein each first pixel group includes a long exposure pixel), the exposure time for the second set of two pixels in the second direction in the second group is same (figure 2 exhibits wherein the exposure time for the second set of two pixels in the second direction are both long exposures), and the exposure time for the third set of two pixels in the third direction in the third group is same (figure 2 exhibits wherein the exposure time for the third set of two pixels in the third direction are both long exposures).  However, Yin fails to disclose a plurality of light-receiving lenses, wherein each of the plurality of light-receiving lenses is associated with a corresponding pixel group of the plurality of first pixel groups.
Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of gathering phase data in addition to HDR data would have prompted a predictable variation of Yin by applying Fettig’s known principal of providing a single microlens for each 2x2 pixel group (figure 13B exhibits wherein each 2x2 pixel group is covered by a single microlens 44 as disclosed at paragraph 67).
In view of the motivations such as gathering phase data in addition to HDR data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yin.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Yin in view of Fettig discloses everything claimed as applied above (see claim 1), however, Yin fails to disclose a plurality of color filters in a Bayer arrangement, wherein each of the plurality of color filters is associated with a corresponding pixel group of the plurality of pixel groups.
Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of generating color images would have prompted a predictable variation of Yin by applying Fettig’s known principal of providing a plurality of color filters in a Bayer arrangement, wherein each of the plurality of color filters is associated with a corresponding pixel group of the plurality of pixel groups (figures 2A and 13B exhibits wherein each 2x2 pixel group is covered with a color filter 104 as disclosed at paragraph 27).
In view of the motivations such as generating color images one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yin.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Yin in view of Fettig discloses everything claimed as applied above (see claim 1), in addition, Yin discloses wherein the first direction is one of a right upward direction, a right downward direction, a horizontal direction, or a vertical direction on the light-receiving surface (the first direction is horizontal as shown in the annotated figure 2 below).

    PNG
    media_image12.png
    333
    328
    media_image12.png
    Greyscale

Regarding claim 5, Yin in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Yin discloses imaging apparatus according to claim 2, wherein the plurality of first pixel groups in the first group of the plurality of second pixel groups includes: a fourth group that includes the first set of two pixels in the first direction (figure 2 as annotated below shows a fourth first pixel group comprising two horizontal short exposure pixels and two horizontal long exposure pixels); and a fifth group that includes a fourth set of two pixels in the second direction, and the exposure time of the fourth set of two pixels is same (figure 2 as annotated below shows a fifth first pixel group which includes two vertical long exposure pixels and two vertical short exposure pixels, where the exposure time of the two vertical short exposure pixels which make up the fourth set is the same).

    PNG
    media_image15.png
    333
    328
    media_image15.png
    Greyscale

Regarding claim 8, Yin in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Yin discloses wherein the plurality of first pixel groups in the first group of the plurality of second pixel groups includes: a fourth group that includes: the first set of two pixels the first direction; and a fourth set of two pixels in the first direction, wherein the fourth set of two pixels is different from the first set of two pixels (figure 2 as annotated below shows a fourth first pixel group which includes two sets of horizontally arrayed pixels with common exposure times); and a fifth group that includes: the second set of two pixels in the second direction; and a fifth set of two pixels in the second direction (figure 2 as annotated below, shows a fifth first pixel group comprising two sets of vertically arrayed pixels with common exposure times, the Examiner notes that for the purposes of examination on the merits the Examiner is treating “the second set of two pixels in the second direction” as a set of two pixels in the second direction since “the second set of two pixels in the second direction” was claimed in claim 1 to be in the second group of the plurality of second pixels groups and therefore cannot also be in the first group of the plurality of second pixel groups as claimed here in claim 8), wherein the fifth set of two pixels is different from the second set of two pixels, the exposure time of the fourth set of two pixels is same (figure 2 shows that the exposure time of the fourth set of pixels is the same), the exposure time of the fifth set of two pixels is same (figure 2 shows that the exposure time of the fifth set of pixels is the same).

    PNG
    media_image16.png
    333
    328
    media_image16.png
    Greyscale

Regarding claim 12, Yin in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Yin discloses wherein the plurality of pixel groups further comprises a plurality of fourth pixel groups, each of the plurality of fourth pixel groups includes a set of second pixel groups of the plurality of second pixel groups in one row x two columns (figure 2 as annotated below shows two fourth pixels groups, each comprising two second pixels groups in one row and two columns of second pixel groups, 

    PNG
    media_image17.png
    333
    328
    media_image17.png
    Greyscale

the set of second pixel groups includes the first group and the second group of the plurality of second pixel groups, the first set of two pixels in the first direction corresponds to a group of the plurality of first pixel groups in the first group of the second pixel groups the second set of two pixels in the second direction corresponds to a group of the plurality of first pixel groups in the second  group of the plurality of second pixel groups (figure 2 as annotated below shows that the top fourth pixel group includes the first second pixel group and the second second pixel group as well as the first set of two pixels in the first direction and the second set of two pixels in the second direction.

    PNG
    media_image18.png
    333
    328
    media_image18.png
    Greyscale

Regarding claim 16, Yin in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Yin discloses wherein the first group of the plurality of second pixel groups includes a first set of first pixel groups of the plurality of first pixel groups, each pixel group of the first set of first pixel groups includes the first set of two pixels in the first direction and a fourth set of two pixels in the first direction, wherein the fourth set of two pixels is different from the first set of two pixels (figure 2 as annotated below shows that the first second pixel group includes a set of two first pixel groups which includes two sets of two pixels in the first direction each set of pixels having the same exposure time), 

    PNG
    media_image19.png
    333
    328
    media_image19.png
    Greyscale

the second group of the plurality of second pixel groups includes a second set of first pixel groups of the plurality of first pixel groups, each pixel group of the second set of pixel groups includes the second set of two pixels in the second direction and a fifth set of two pixels in the second direction, wherein the fifth set of two pixels is different from the fourth set of two pixels, the exposure time of the fourth set of two pixels is same, and the exposure time of the fifth set of two pixels is same (figure 2 as annotated below shows that the second second pixel group includes a set of two first pixel groups which includes two sets of two pixels in the second direction each set of pixels having the same exposure time).

    PNG
    media_image20.png
    333
    328
    media_image20.png
    Greyscale








Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Fettig and further in view of Hayata et al. (United States Patent Application Publication 2013/0156339), hereinafter referenced as Hayata.



















Regarding claim 17, Yin in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Yin discloses wherein the image data is based on the exposure time associated with each of the plurality of pixels (paragraph 18 teaches that a high dynamic range image is generated based on the image data captured with the different exposure times).  However, Yin fails to disclose a plurality of phase difference data is generated for each exposure time based on image data, and Page 16 of 24Application No. 17/429,765Reply to Office Action of March 25, 2022a High Dynamic Range image is generated from the plurality of phase difference data.
Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of generating phase data for autofocusing would have prompted a predictable variation of Yin by applying Fettig’s known principal of generating a plurality of phase difference data for each exposure time based on image data (paragraph 80 teaches generating phase difference data for pixels with common exposure times in pixel groups with multiple exposure times).
In view of the motivations such as generating phase data for autofocusing one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yin.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Yin in view of Fettig fails to disclose wherein a High Dynamic Range image is generated from the plurality of phase difference data.
Hayata is a similar or analogous system to the claimed invention as evidenced Hayata teaches a device which obtains both image and depth information wherein the motivation of achieving an improvement in quality of a photographed image would have prompted a predictable variation of Yin by applying Hayata’s known principal of weighting pixels when combining pixels to generate an HDR image based on pixel depth (paragraph 158 discloses assigning weights to pixels based on depth information prior to smoothing an image when generating a HDR image).
In view of the motivations such as achieving an improvement in quality of a photographed image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yin.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 18, Yin discloses a signal processing method, comprising: in an imaging apparatus that includes a plurality of pixels wherein each of the plurality of pixels includes a photoelectric conversion element: controlling an exposure time associated with each of the plurality of pixels (figure 2 exhibits wherein the pixels are controlled to have long and short exposure times as disclosed at paragraph 19), 

wherein the plurality of pixel groups includes the plurality of first pixel groups, a plurality of second pixel groups, and a third pixel group, each pixel group of the plurality of first pixel groups includes pixels in two rows x two columns arrangement, each pixel group of the plurality of second pixel groups includes pixel groups from the plurality of first pixel groups in two rows x two columns arrangement, the third pixel group includes the plurality of second pixel groups in two rows x two columns arrangement (figure 2 exhibits an array of 8x8 pixels which make up the claimed first pixel groups, second pixel groups and third pixel group, figure 2 as annotated below shows a unit of each pixel group),

    PNG
    media_image11.png
    333
    328
    media_image11.png
    Greyscale

the plurality of second pixel groups in the third pixel group includes: a first group that includes a first set of two pixels in a first direction (figure 2 as annotated below shows a first set of two pixels in an horizontal direction in a first second pixel group);

    PNG
    media_image12.png
    333
    328
    media_image12.png
    Greyscale

a second group that includes a second set of two pixels in a second direction (figure 2 as annotated below shows a second second pixel group of pixels at positions which are in a second vertical direction); and

    PNG
    media_image13.png
    333
    328
    media_image13.png
    Greyscale

a third group that includes a third set of two pixels in a third direction (figure 2 as annotated below shows a third second pixel group that includes two pixels in a right upward direction), 

    PNG
    media_image14.png
    333
    328
    media_image14.png
    Greyscale

the third direction is different from each of the first direction and the second direction (the direction of the third pixel group is different from the first and second directions), and the first direction is different from the second direction (the vertical direction is different from the horizontal direction); 
the exposure time for the first set of two pixels in the first direction in the first group is same (figure 2 exhibits wherein the exposure time for pixels in first direction are the same), the exposure time is short for a third pixel corresponding to each first pixel group of the plurality of first pixel groups (figure 2 exhibits wherein each first pixel group includes a short exposure pixel), the exposure time is long for a fourth pixel corresponding to each first pixel group of the plurality of first pixel groups (figure 2 exhibits wherein each first pixel group includes a long exposure pixel), the exposure time for the second set of two pixels in the second direction in the second group is same (figure 2 exhibits wherein the exposure time for the second set of two pixels in the second direction are both long exposures), and the exposure time for the third set of two pixels in the third direction in the third group is same (figure 2 exhibits wherein the exposure time for the third set of two pixels in the third direction are both long exposures); wherein the image data is based on the controlled exposure time associated with each of the plurality of pixels (paragraphs 18 and 19 teach that the image data is based on the controlled exposure time associated with teach pixel).  However, Yin fails to disclose a plurality of light-receiving lenses, each of the plurality of light-receiving lenses is associated with a corresponding pixel group of a plurality of first pixel groups of a plurality of pixel groups of the plurality of pixels; generating a plurality of phase difference data for each exposure time based on image data, and generating a High Dynamic Range image from the plurality of phase difference data.
Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of gathering phase data in addition to HDR data would have prompted a predictable variation of Yin by applying Fettig’s known principal of providing a single microlens for each 2x2 pixel group (figure 13B exhibits wherein each 2x2 pixel group is covered by a single microlens 44 as disclosed at paragraph 67) and generating a plurality of phase difference data for each exposure time based on image data (paragraph 80 teaches generating phase difference data for pixels with common exposure times).
In view of the motivations such as gathering phase data in addition to HDR data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yin.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Yin in view of Fettig fails to disclose wherein a High Dynamic Range image is generated from the plurality of phase difference data.
Hayata is a similar or analogous system to the claimed invention as evidenced Hayata teaches a device which obtains both image and depth information wherein the motivation of achieving an improvement in quality of a photographed image would have prompted a predictable variation of Yin by applying Hayata’s known principal of weighting pixels when combining pixels to generate an HDR image based on pixel depth (paragraph 158 discloses assigning weights to pixels based on depth information prior to smoothing an image when generating a HDR image).
In view of the motivations such as achieving an improvement in quality of a photographed image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yin.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 1, 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over, Yin et al. (United States Patent Application Publication 2015/0163423), hereinafter referenced as Yin, in view of Kim et al. (United States Patent Application Publication 2015/0312461), hereinafter referenced as Kim.
Regarding claim 1, Yin discloses imaging apparatus, comprising: a plurality of pixels each including a photoelectric conversion element, wherein the plurality of pixels is in a matrix on a light-receiving surface, the plurality of pixels corresponds to a plurality of pixel groups, the plurality of pixel groups includes a plurality of first pixel groups, a plurality of second pixel groups, and a third pixel group, each pixel group of the plurality of first pixel groups includes pixels in two rows x two columns arrangement, each pixel group of the plurality of second pixel groups includes pixel groups from the plurality of first pixel groups in two rows x two columns arrangement, the third pixel group includes the plurality of second pixel groups in two rows x two columns arrangement (figure 2 exhibits an array of 8x8 pixels which make up the claimed first pixel groups, second pixel groups and third pixel group, figure 2 as annotated below shows a unit of each pixel group),

    PNG
    media_image11.png
    333
    328
    media_image11.png
    Greyscale

the plurality of second pixel groups in the third pixel group includes: a first group that includes a first set of two pixels in a first direction (figure 2 as annotated below shows a first set of two pixels in an horizontal direction in a first second pixel group);

    PNG
    media_image12.png
    333
    328
    media_image12.png
    Greyscale

a second group that includes a second set of two pixels in a second direction (figure 2 as annotated below shows a second second pixel group of pixels at positions which are in a second vertical direction); and

    PNG
    media_image21.png
    333
    328
    media_image21.png
    Greyscale

a third group that includes a third set of two pixels in a third direction (figure 2 as annotated below shows a third second pixel group that includes two pixels in a right upward direction), 

    PNG
    media_image22.png
    333
    328
    media_image22.png
    Greyscale

the third direction is different from each of the first direction and the second direction (the direction of the third pixel group is different from the first and second directions), and the first direction is different from the second direction (the vertical direction is different from the horizontal direction); and a control section configured to control an exposure time associated with each of the plurality of pixels (figure 1 exhibits control circuit 103 which controls exposure time as disclosed at paragraph 17), wherein the exposure time for the first set of two pixels in the first direction in the first group is same (figure 2 exhibits wherein the exposure time for pixels in first direction are the same), the exposure time is short for a third pixel corresponding to each first pixel group of the plurality of first pixel groups (figure 2 exhibits wherein each first pixel group includes a short exposure pixel), the exposure time is long for a fourth pixel corresponding to each first pixel group of the plurality of first pixel groups (figure 2 exhibits wherein each first pixel group includes a long exposure pixel), the exposure time for the second set of two pixels in the second direction in the second group is same (figure 2 exhibits wherein the exposure time for the second set of two pixels in the second direction are both long exposures), and the exposure time for the third set of two pixels in the third direction in the third group is same (figure 2 exhibits wherein the exposure time for the third set of two pixels in the third direction are both long exposures).  However, Yin fails to disclose a plurality of light-receiving lenses, wherein each of the plurality of light-receiving lenses is associated with a corresponding pixel group of the plurality of first pixel groups.
Kim is a similar or analogous system to the claimed invention as evidenced Kim teaches an image sensor wherein the motivation of focusing light onto each pixel group would have prompted a predictable variation of Yin by applying Kim’s known principal of a plurality of light-receiving lenses, wherein each of the plurality of light-receiving lenses is associated with a corresponding pixel group of the plurality of first pixel groups (figures 1 and 4 exhibit wherein each 2x2 array of pixels includes a microlens as disclosed at paragraph 63).
In view of the motivations such as focusing light onto each pixel group one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yin.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Yin in view of Kim discloses everything claimed as applied above (see claim 1), however, Yin fails to disclose a plurality of color filters in a Bayer arrangement, wherein each of the plurality of color filters is associated with a corresponding pixel group of the plurality of pixel groups.
Kim is a similar or analogous system to the claimed invention as evidenced Kim teaches an image sensor wherein the motivation of generating color images would have prompted a predictable variation of Yin by applying Kim’s known principal of providing a plurality of color filters in a Bayer arrangement, wherein each of the plurality of color filters is associated with a corresponding pixel group of the plurality of pixel groups (figures 8 and 4 exhibit wherein each 2x2 array of pixels includes a color filter as disclosed at paragraph 114).
In view of the motivations such as generating color images one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yin.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, Yin in view of Kim discloses everything claimed as applied above (see claim 2), in addition, Yin discloses wherein the plurality of pixel groups further comprises a plurality of fifth pixel groups, each of the plurality of fifth pixel groups includes a set of second pixel groups of the plurality of second pixel groups in two rows x one column (figure 2 as annotated below shows two fifth pixel groups each comprising two vertically arrayed second pixel groups), 

    PNG
    media_image23.png
    333
    328
    media_image23.png
    Greyscale

the set of second pixel groups includes the first group and the second group of the plurality of second pixel groups, the first set of two pixels in the first direction corresponds to a group of the plurality of first pixel groups in the first group of the set of second pixel groups, and the second set of two pixels in the second direction corresponds to a group of the plurality of first pixel groups in the second group of the plurality of second pixel groups (figure 2 as annotated below shows that a first fifth pixel group includes the first second pixel group, the second second pixel group, the first set of pixels in the first direction in a first first pixel group in the first second pixel group and the second set of pixels in the second direction in a second first pixel group in the second second pixel group).

    PNG
    media_image24.png
    333
    328
    media_image24.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696